UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1961


RICHARD C. WEIDMAN,

                    Plaintiff - Appellant,

             v.

EXXON MOBIL CORPORATION; CLARION ELLIS JOHNSON; JEFFREY
WOODBURY; VICTORIA MARTIN WELDON; STEPHEN D. JONES; KENT
DIXON; F. BUD CARR; DANIEL WHITFIELD; JEREMY SAMPSELL;
GERARD MONSIVAIZ; MEGHAN HASSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:13-cv-00501-CMH-JFA)


Submitted: June 30, 2017                                          Decided: January 12, 2018


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard C. Weidman, Appellant Pro Se. Ryan Michael Bates, Thomas Patrick Murphy,
Arthur Eric Schmalz, HUNTON & WILLIAMS, LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard C. Weidman filed a civil action in Virginia state court against Exxon

Mobil Corporation (“ExxonMobil”) and various ExxonMobil employees, alleging a

wrongful termination claim and three additional tort claims under Virginia law.          In

relevant part, Weidman alleged that he was fired after refusing to participate in an illegal

pharmaceutical stockpiling and dispensing scheme through ExxonMobil’s medical

clinics.

          After the action was removed to federal court, the district court denied Weidman’s

motion to remand and dismissed the action in its entirety for failure to state a claim. On

appeal, however, we concluded that Weidman stated a cognizable wrongful termination

claim against ExxonMobil, based on the theory that he was terminated for refusing to

engage in a criminal act—namely, practicing pharmacy or engaging in wholesale

distribution of prescription drugs without a license, in violation of Va. Code Ann.

§§ 54.1-3310, 54.1-3435 (2016), respectively. Weidman v. Exxon Mobil Corp., 776 F.3d
214, 221-22 (4th Cir. 2015). We therefore vacated the district court’s judgment in part

and remanded for further proceedings. Id. at 222. After the parties developed the record

through discovery, the district court granted ExxonMobil’s motion for summary

judgment. For the reasons that follow, we affirm the district court’s summary judgment

ruling.

          We review de novo the district court’s grant of summary judgment, “apply[ing]

the same legal standards as the district court while viewing all facts and reasonable

inferences therefrom in the light most favorable to the nonmoving party.” Lawson v.

                                              2
Union Cty. Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016) (internal quotation marks

omitted).   In so doing, we may not “weigh the evidence or make credibility

determinations.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 569 (4th Cir.

2015). Summary judgment should be granted only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if a reasonable jury could return a

verdict for the nonmoving party.” Libertarian Party of Va. v. Judd, 718 F.3d 308, 313

(4th Cir. 2013) (internal quotation marks omitted). “A fact is material if it might affect

the outcome of the suit under the governing law.” Id. (internal quotation marks omitted).

      Virginia strongly adheres to the “employment-at-will doctrine,” whereby

employment is presumed to last for an indefinite period and may be terminated at will by

either employer or employee. See VanBuren v. Grubb, 733 S.E.2d 919, 921 (Va. 2012).

In Bowman v. State Bank of Keysville, 331 S.E.2d 797 (Va. 1985), the Supreme Court of

Virginia recognized “a narrow exception to the employment-at-will rule.” Id. at 801.

That exception prohibits “discharges which violate public policy, that is, the policy

underlying existing laws designed to protect the property rights, personal freedoms,

health, safety, or welfare of the people in general.” Miller v. SEVAMP, Inc., 362 S.E.2d
915, 918 (Va. 1987) (internal quotation marks omitted).        The Virginia courts have

recognized only three circumstances in which an employee can demonstrate that his

termination violates public policy, including “where the discharge was based on the

employee’s refusal to engage in a criminal act.” Rowan v. Tractor Supply Co., 559



                                            3
S.E.2d 709, 711 (Va. 2002); see Robinson v. Salvation Army, 791 S.E.2d 577, 579-80

(Va. 2016) (discussing exception).

       Here, the district court granted summary judgment after concluding that

Weidman’s Bowman claim failed, as a matter of law, on two essential grounds. First, it

concluded that Weidman had not adduced evidence to establish that ExxonMobil or its

employees forced or directed him to commit criminal acts prohibited by Va. Code

§§ 54.1-3310, 54.1-3435. Second, the court concluded that Weidman failed to provide

evidence to support his allegation that his firing was motivated by his refusal to engage in

allegedly unlawful pharmacy practices. Although Weidman challenges each of these

conclusions on numerous grounds, we find his arguments unavailing.            Rather, even

viewing the evidence in the light most favorable to Weidman, the record provided by the

parties amply supports the district court’s conclusions.

       Initially, Weidman argues that illegal medication dispensing was a job expectation

of his position at ExxonMobil, and thus he need not demonstrate that ExxonMobil

expressly asked or directed him to carry out that function. He also takes issue with the

district court’s conclusion that he failed to establish a violation of Virginia pharmacy

laws by ExxonMobil. We conclude that we need not resolve these issues. Even if we

were to accept these assertions, the record is insufficient to show that Weidman’s

response to the illegal activities resulted in his termination.

       As the district court recognized, the evidence demonstrates that Weidman

discovered purportedly illegal pharmaceutical dispensing and stockpiling practices but

stopped them of his own accord. Although he claimed that he was requested or directed

                                               4
by one of his supervisors to engage in an illegal pharmaceutical “laundering” scheme

involving an outside pharmacy, correspondence memorializing this interaction belies his

characterization.

       At bottom, Weidman’s case turns upon his theory that an ExxonMobil executive

several supervisory levels above him orchestrated a retaliatory scheme over the course of

more than three years, involving multiple ExxonMobil employees and departments, to

label Weidman a poor performer and bring about his eventual termination. Weidman’s

contentions rely substantially on his own speculation and conjecture, as the undisputed

evidence of record reveals that this executive had no input in Weidman’s annual ranking,

performance improvement process, or termination during the relevant period of his

employment. Both statements and documentary evidence demonstrate that Weidman was

consistently ranked in the bottom 11% of his peer group, even before his refusal to

participate in the allegedly illegal pharmacy activities. As a result, he was placed on an

extended performance improvement plan and ultimately terminated for legitimate,

performance-based reasons. Although Weidman argues that factual issues remain in

dispute regarding the basis for his low ranking and termination, we find insufficient

evidence in the record to support a genuine dispute. Weidman simply fails to point to

any evidence in the record that would give rise to a reasonable inference of a nexus

between his objections to ExxonMobil’s pharmaceutical storage and dispensing practices

in 2009 and his termination in 2013.




                                            5
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            6